

Exhibit 10.1


October 31, 2019


 
Sumitomo Dainippon Pharma Co., Ltd.
6-9, Doshomachi 2-chome, Chuo-ku, Osaka 541-0045, Japan
Phone: (81) 6 (6203)
Telefax: (81) 6 (6203)



Dear Myovant Sciences Board Members:
Sumitomo Dainippon Pharma, Co., Ltd. (DSP) proposes to obtain the approval of
the Myovant Sciences Ltd. (Myovant) Board of the transactions described in the
publicly announced Memorandum of Understanding entered into by Roivant Sciences
Ltd. (Roivant) and DSP. As provided in the Memorandum of Understanding, DSP, or
an entity that will become a subsidiary of DSP (DSP or such entity, the
Acquiring Entity), will acquire Roivant’s ownership interest in Myovant and
become a significant shareholder of Myovant (the Transactions). We believe that
Myovant Board approval of the Transactions would be beneficial to both Myovant
and DSP and would signal to each of our various stakeholders the mutual
outstanding benefits to be derived as a result of the Transactions.
In this regard, and in order to induce DSP to enter into the Transactions and
Myovant to approve the Transactions, DSP and Myovant agree that the following
actions will be taken and announced concurrently with the signing of the
Roivant: DSP definitive agreements (the Definitive Agreements) pursuant to an
agreed upon communication plan:
Myovant Board Approval: The Myovant Board has approved:
•
the terms in this letter agreement and has delegated authority to management to
execute and deliver, this letter agreement;

•
the Transactions, including the transactions through which the Acquiring Entity
will acquire Roivant’s interest in Myovant, for purposes of Bye-law 74 of the
Fourth Amended and Restated Bye-Laws of Myovant;

•
subject to and at or prior to the completion of the Transactions (the Closing),
the appointment of the Acquiring Entity’s director designees to the Myovant
Board as described below and a determination that such appointment does not
constitute a Change of Control under Myovant’s 2016 Equity Incentive Plan.

DSP’s Anticipated Ownership of Myovant and Board Membership: Myovant understands
that Roivant has committed in the Definitive Agreements that, at or prior to the
Closing, Roivant will ensure that the Acquiring Entity will obtain more than 50%
of the outstanding shares of Myovant by purchasing additional Myovant shares at
prices not below market trading prices and delivering such shares, or voting
rights with respect thereto, to the Acquiring Entity. Roivant and the Myovant
Board will also cooperate to (i) replace the three Roivant-selected directors
serving on the Myovant Board with three DSP-selected directors, (ii) replace two
of the Independent Directors on the Nominating and Corporate Governance
Committee with directors selected by DSP, and (iii) replace one of the
Independent Directors on the Compensation Committee, with a director selected by
DSP.
Loan Agreement: At or promptly following the Closing, Myovant and DSP will enter
into a secured low-interest Loan Agreement under which DSP will commit to
provide Myovant a five-year term loan facility of US$350 million on mutually
agreed terms with amounts under the facility to be drawn not more often than
quarterly and to be used solely to fund Myovant’s working capital needs (the
Loan Facility). The total interest rate on the Loan Facility will be in the
single digits subject to further transfer pricing analysis. All amounts drawn
under the Loan Facility will be subject to customary conditions precedent and
pre-approval by Myovant’s Board of Myovant’s proposed quarterly working capital
needs. Myovant will provide DSP with the Board-approved budgets for Myovant on
an annual basis and, to the extent revised, before any amounts under the Loan
Facility are funded to Myovant. No repayments shall be due from Myovant under
the Loan Agreement until the end of the Loan Facility term.
Access to Commercial Infrastructure: Following the Closing and upon Myovant’s
request, DSP and Myovant will discuss, in a good faith, terms upon which DSP
will provide Myovant with access to DSP’s U.S. commercial




--------------------------------------------------------------------------------




infrastructure and operational support so as to leverage Myovant’s path toward
product commercialization and operational efficiencies.
Pre-Closing Operating Covenants: Myovant understands that there are certain
interim operating covenants contained in the Definitive Agreements that relate
to Myovant. Upon DSP’s and Roivant’s execution of the Definitive Agreements and
until the Closing (as defined in the Definitive Agreements), Myovant will
reasonably assist and reasonably cooperate with Roivant in complying with the
interim operating covenants contained in the Definitive Agreements that relate
to Myovant.
Myovant Bye-Law Amendment: At or prior to the Closing, the Myovant Bye-Laws will
be amended to (i) remove the requirement that each of the Nominating and
Corporate Governance Committee and the Compensation Committee be made up solely
of Independent Directors (provided that the Audit Committee shall continue to be
made up solely of Independent Directors); and (ii) provide that after the
Trigger Date (as defined in the Myovant Bye-Laws), the Board delegates all of
its rights to fix the size of the Board and fill vacancies on the Board to the
Nominating and Corporate Governance Committee, other than three Independent
Directors to serve on the Myovant Board and their direct or indirect successors.
Investor Rights Agreement: At the Closing, Myovant and the Acquiring Entity will
enter into an Investor Rights Agreement that contains the following provisions:
1.
Registration and Information Rights. Myovant will provide the Acquiring Entity
with customary registration rights and, subject to customary confidentiality
provisions, customary information rights. The Acquiring Entity will hold such
rights until such time as it and its affiliates collectively hold less than 10%
of Myovant’s outstanding shares.

2.
DSP Membership on Nominating and Governance Committee and Compensation
Committee; Approval of Bye-Law Amendment. At all times that DSP and its
affiliates (including the Acquiring Entity) hold 50% or more of the outstanding
shares of Myovant (the Ownership Threshold) (i) the Nominating and Corporate
Governance Committee shall comprise two DSP-selected directors and one
Independent Director, (ii) the Compensation Committee shall comprise one
DSP-selected director and two Independent Directors, and (iii) the Bye-Law
pursuant to which the Board delegates its right to Nominating and Governance
Committee will not be revised without prior written consent by DSP.

3.
Independent Directors and Audit Committee: Following the Closing, and at all
times that the Ownership Threshold is satisfied:

•
The Myovant Board will include a minimum of three directors who each meet the
definition of “independent director” as is required by New York Stock Exchange
rules, who are independent of DSP and the Acquiring Entity (the Independent
Directors) and at least one of which is a financial expert. DSP agrees that
following the Closing and provided that the existing Independent Directors
serving on the Myovant Board continue to satisfy the requirements to serve as an
independent director, the term of the current independent directors serving on
the Myovant Board will continue.

•
The Independent Directors will comprise the Audit Committee of the Myovant
Board.

•
DSP will vote its shares in connection with each election of Independent
Directors in the same proportion as the shares held by shareholders other than
DSP and its subsidiaries and will not, with respect to the election of
Independent Directors engage in any solicitation of proxies.

4.
Myovant Actions Requiring Independent Director Approval: Until such time as DSP
or its subsidiaries hold less than 35% of the outstanding shares of Myovant and
its subsidiaries will not be permitted to cause Myovant to take or commit to
taking the following actions without prior approval of the Independent
Directors:

•
participation in specified “related-party transactions” between Myovant and DSP
or any affiliate of DSP including use of DSPs commercial infrastructure (other
than pursuant to the Loan Agreement in accordance with its terms);

•
any amendment of Myovant’s Certificate of Incorporation, Memorandum of
Association, Board Committee Charters or Bye-Law amendments that would remove
the Independent Directors, cause





--------------------------------------------------------------------------------




the appointment of any member of the Audit Committee who is not an Independent
Director or change the right of the Independent Directors to approve the
“related-party transactions” discussed above; or
•
making any modification of or causing Myovant to waive any rights under the Loan
Agreement or the Investor Rights Agreement to expand DSP’s or the Acquiring
Entity’s, as the case may be, rights thereunder.

5.
Standstill: Until such time as DSP or its subsidiaries hold less than 35% of the
outstanding shares of Myovant, any transaction proposed by DSP or its controlled
affiliates that would cause DSP or its subsidiaries to hold beneficial ownership
of greater than 60% of the outstanding voting power of Myovant must be either
(i):

•
made on a confidential basis to the Independent Directors; provided that after
the three year anniversary of the Closing, this requirement will only require a
period of confidential discussions with the Independent Directors prior to
making a public announcement thereof and shall except disclosures that are
required by law;

•
until the three-year anniversary of the Closing, subject to approval by a
majority of the Independent Directors, and

•
subject to a non-waivable condition requiring approval or acceptance by the
holders of a majority of the Myovant shares voting and that are not beneficially
owned by DSP or its affiliates;

•
or (ii) effected under the circumstances set forth in Section 74.1(b)(ii) of
Myovant’s Bye-Laws.

Roivant has agreed with DSP to cooperate to effect the foregoing actions that
may require action by Roivant, and as such, Roivant is to be a deemed a
beneficiary of the terms of this letter.
We are very pleased to join teams with Myovant as we work together to ensure the
commercial success of relugolix and the growth of Myovant.
Sincerely Yours,
/s/ Hiroshi Nomura    
Hiroshi Nomura
Representative Director,
President and CEO


ACCEPTED AND AGREED
MYOVANT SCIENCES LTD.
By: /s/ Marianne L. Romeo
Name: Marianne L. Romeo
Title: Head, Global Transaction & Risk Management


